Case 2:19-cv-11205-PDB-SDD ECF No.8 filed 06/26/19 PagelD.93 Page 1 of 6
*

   

HMoorish National LT Republic Federal
Government
wo ~ Societas Republicae Ea Al Maurikanos ~ ~~

Moorish Divine and National Movement of the World
Horthwest Amexem / Northwest Africa / North America / 'The North Gate'
so ~ Temple of the Moon and Sun ~ ~~
The True and De Jure Natural Peoples — Heirs of the Land
> ~ LS.L.A.M. ~

 

 

From: Daniyal Ka Rhi Grady El

[c/o 2744 Peachcrest Street R E C E IVE D

Washtenaw Territory,
Michigan Republic] [48198] JUN 26 2019

 

UNITED STATES DISTRICT COUR U.S. DISTRICT JUDGE
FOR THE EASTERN DISTRICT OF HI aw

Theodore Levin United States Courtho JUN 2 6 2

231 West Lafayette Blvd., Room 251

+ Michi 5 OFFICE
Detroit, Michigan 48226 CLERIC ROI

To: PAUL D. BORMAN DBA JUDGE ey tl PAUL D. BORMAN

24 June 2019

  

Cas HIGAN v. Sha’Teina Anahita Lin Grady El

Affidavit of Facts
Judicial Disqualification

Notice to the agent is notice to the principal. Notice to the principal is notice to the agent.

Pursuant to Michigan Court Rule 2.003 (A)(1)(b); 28 U.S. Code §455; and 28 U.S. Code
§454 , I Daniyal Ka Rhi Grady El, In Propria Persona, Sui Juris, Proprio Solo, Proprio
Heredes, is rightfully and lawfully demanding the Judicial Disqualification of Paul D.
Borman dba United States District Judge.

I, Daniyal Ka Rhi Grady El, Moorish American National, In Propria Persona Sui Juris,
the Undersigned, do solemnly affirm, and declare:

That I am of the age of maturity to state to the matters set forth herein.

That I am mentally competent to make this Affidavit of Facts for the record.
That I have personal knowledge of the facts stated herein.

That all the facts stated herein are true, correct, and certain.

On April 24" 2019, I filed a Notice of Removal on behalf of my consort
Sha’Teina Grady El from the Frank Murphy Hall of Justice because they lack ju-
risdiction over any matters dealing with a Moorish American National.

6. Issue at law: Diversity of Nationality.

weYwnr

 

Affidavit of Facts Judicial Disqualification
Page 1 of 3
Case 2:19-cv-11205-PDB-SDD ECF No.8 filed 06/26/19 PagelD.94 Page 2 of 6
*

  

7. On June 6, 2019, Paul D. Borman dba United States District Court Judge Dis-
misses Notice of Removal to Federal Court on grounds that he says is “Frivolous”
mister Borman is clearly acting on his personal feelings and not upholding his
Oath to the Constitution for the united States 1791, as a (Judge).

8. Paul D. Borman is in good standing with the Michigan Bar Association, member
#P11015 and thus is practicing law from the bench. Clearly, violating Sha’Teina
El’s due process of law, the Constitution for the united States, and the Treaty of
Peace and Friendship of 1786 and 1836 still in force to this day.

9. Paul D. Borman is found to be practicing law from the bench by violating
Sha’Teina’s due process of law. The issues at law, which is Diversity of citizen-
ship, supersedes the issue of fact in the case.

10. “Where rights secured by the Constitution are involved, there can be no rule-mak-
ing or legislation, which would abrogate them”. Miranda v. Arizona 384 US
436, 125.

11. Amendment IX: “The enumeration in the Constitution, of certain rights, shall not
be construed to deny or disparage others retained by the people.”

12. A completed application to proceed without prepaying fees was sent by me pursu-
ant Title 12 U.S.C. 411, and the Courts received on May 5, 2019.

13. “Every Sovereign State (People) is bound to respect the independence of every
other Sovereign State (People) and the courts of one country (People) will not sit
in judgement on the acts of the government of another, done within (the same or)
its own territory...” Act of State Doctrine: Underhill v. Hernandez, 168 U.S.
250 (1897)

14. Affidavit uncontested unrebutted unanswered Morris v National Cash Register,
44 S.W. 2d 433 Morris v National Cash Register, 44 S.W. 2d 433

15. “Officers of the court have no immunity, when violating a Constitutional right,
from liability. For they are deemed to know the law.” Owen v. Independence,
100 S.C.T. 1398, 445 US 622.

16. Ubi jus ibi remedium: For every wrong, the law provides a remedy.

Conclusion

I, Daniyal Ka Rhi Grady El, rightfully and lawfully demand that Paul D. Borman dba
United States District Judge is disqualified pursuant to Michigan Court Rule 2.003
(A)(1)(b); 28 U.S. Code §455; and 28 U.S. Code §454. Therefore, demanding that the
case is reassigned to a United States District Judge that will uphold his or her Oath of
Office and practice impartiality in this case.

Daniyal Ka Rhi Grady El, being the real, live flesh and blood, breathing, Divine and
Natural Being — born sanguineous of a natural, thinking and animated Mother do
solemnly, sincerely, and squarely Affirm that the foregoing facts contained in this
Affidavit, by Affirmed Affidavit, are true. This ‘Affidavit’ is constructed to the best of my
knowledge, conjoined to my Culture, Customs and Beliefs; being actual, factual, and
restorative in nature to my ancient Traditions and Customs; presented as correct, and not
misleading, etc.; - being the Truth, the whole Truth, and nothing but the Truth. As with

 

Affidavit of Facts Judicial Disqualification
Page 2 of 3
Case 2:19-cv-11205-PDB-SDD ECF No,8 filed 06/26/19 PagelD.95 Page 3 of 6
; *

a

   

es F ay NF Ne

my ancient Traditions and Customs, I entreat to all:

Hibu (Love), Hagg (Truth), Salaam (Peace), Hurryatun (Freedom), Adl (Justice), AM
Rights Reserved Without Prejudice; U.C.C. 1-207 / 308, U.C.C. 1-103.

Being of descendible age and Competences and being lawfully qualified and competent to
execute this Affidavit. I, Ouniva: Ka Ri Gracy EL therefore, place my autograph, seal

thereto and duly affirmed.
J Am: Kaz KKe Mae Sf

Daniyal Ka Rni Gracy-®T, Moorish American National, In Prepria vepfia persona, Sui Juris
Signature —- Omnia lura Reservantis

Northwest Amexem — Northwest Africa — North America — The North Gate

All Right Reserved. At all Times and at all Points in Time. UCC 1-308

 

Witnesses: . . 2 :

J Am: > hd XM age

Nintu Xi Gilmore Bey, Moorish American National; ‘Propria persona, Sui Juris
Signature — Omnia lura Reservantis ee

Northwest Amexem -- Northwest Africa —- North America — The North Gate

All Right Reserved. At all Times and at all Points in Time. UCC 1-308

   

Respectfully Submitted,

 
        

Ddnival Kathi Grady El, In Propria Perso
[Care of 2744 Peachcrest Street, Washtenaw Territory,
Michigan Republic] [48198]

(734) 262-1871

Best reached at:

daniyalkrel@gmail.com

Ce:

Denise Page Hood, Chief Judge of United States District Court Eastern Michigan
Gretchen Whitmer, Governor of State of Michigan

John Roberts, Chief Justice of the Supreme Court

 

Affidavit of Facts Judicial Disqualification
Page 3 of 3
  
 
 

il. 9-CV-11205-PDB-SDD ECF Oe filed 06/26/19 PagelD.96 P. 4 of 6

. ae P “Cy
4 tag ft Ss ewe

    
      

Moorish National Republic Federal Government
vw ~ Societas Republicae €a Ai Maurikanogs ~ v~

Moorish Divine and National Movement of the World
Northwest Amexem / Northwest Africa / North America / ‘The North Gate'

 

 

Aberment Of Jurisdiction - Quo Warranto

For The Record, To Be Read Into The Record
Notice to Agent is Notice to Principal — Notice to Principal is Notice to Agent.

24 June 2019

Sha’Teina Anahita Lin Grady El, Sui Juris, In Propria Persona
Moorish American National — All Rights Reserved At All Times
Moorish American Consular Court, Article III Jurisdiction

Care of [2744 Peachcrest Street]

[Washtenaw County, Michigan Republic [48198]]
daniyalkrel@gmail.com

EASTERN DISTRICT OF MICHIGAN UNITED STATES DISTRICT COURT
Paul D. Borman

231 W. Lafayette Blvd.

Detroit, MI 48226

Re: 19-cv-11205

Res Judicata

Hagans v Lavine 415 U.S. 533, There is no discretion to ignore lack of jurisdiction. Joyce v
U.S. 474 2d 215; The law provides that once State and Federal jurisdiction have been
challenged, it must be proven. Main v Thiboutot 100. S. Ct 2501 (1980); "Jurisdiction can be
challenged at any time " and “jurisdiction, once challenged, cannot be assumed and must be
decided". Basso v Utah Power and Light Co. 495 F.2d 906,910.

As all government entities and alleged private corporations must be a creature of the American
Constitution, this is a formal Request and Command for EASTERN DISTRICT OF MICHIGAN
UNITED STATES DISTRICT COURT and/or Paul D. Borman to produce for the record, the physical
documented ‘Delegation of Authority’, as Proof of Jurisdiction, as required by Law, per Article III,
Section 1 of the United States Republic Constitution:

PUBLIC HAZARD BONDING OF CORPORATE AGENTS All officials are required by federal, state,
and municipal law to provide the name, address and telephone number of their public hazard and
malpractice bonding company and the policy number of the bond and, if required, a copy of the policy
describing the bonding coverage of their specific job performance. Failure to provide this information
constitutes corporate and limited liability insurance fraud (15 USC) and is prim a facie evidence and
grounds to impose a lien upon the official personally to secure their public oath and service of office.

(18 USC 912).

"Whoever, having taken an oath before a competent tribunal, officer, or person, in any case in
which a law of the United States authorizes an oath to be administered, willfully and contrary to

such oath states or subscribes any material matter which he does not believe to be true, is guilty of

1 MACN-Rxxxxxxxxx_Averment of Jurisdiction - Quo Warranto
Aboriginal and Indigenous Peoples’ Documents: Northwest Amexem / Northwest Africa / North America / ‘The North Gate’/Central
Amexem/Sourthwest Amexem/Adjoining and Americana Islands - The Moroccan Empire - Continental United States; ‘Temple of the Moon and
Sun’ / ‘Turile Island’: Non - Domestic, Non - Resident, Non — Subject:
~ Moors / Muurs - Being the Rightful Heirs and Primogeniture Birthright - Inheritors of the Land.
  

-19-cv-11205-PDB-SDD ECF ere 06/26/19 PagelD.97 P

   

perjury and shall be fined no more than $2,000.00 or imprisoned not more than five years or both."
18 U.S.C. §1621

Upon my inherited status, Danival Ka Rhi Grady El, being a descendant of The Ancient Moabites in
other respect known as American — Al Moroccan — Moor, standing squarely affirmed upon my Oath to the
‘Five Points of Light’ — Leve, Fuuth, Peace, Freedom, and Justice; Being competent (In My Own Proper
Person) to Attest to this Affidavit upon which I place my Autograph; Whereas, I State, Proclaim, and
Declare the following to be true, correct, not misleading, and not intended to be presented for any
misrepresented, ‘colored’ or improper use or purpose.

wm OO toacuel Ke_Kh Lakes EC

Conant of the Mo6fish American Consulate

[33 uy al Ke Riv Grady 5 El. Sui Juris

Omnia Tura Reservantis

Email: daniyalkrel@gmail.com

Northwest Amexem — Northwest Africa — North America — The North Gate
Central Amexem — South Amexem — Adjoining and Americana Islands

  

  
  
 
 

Witness: FL ents Ak

A Free and Sovereign Moorish American Nati Of

; Northwest Amexem / Africa / America
All Rights Retained At All Times ne .

   

Witness:

 

All Rights Retained At All Times

 
 

Courtesy Copies;

Donald Trump, President of USSC John Roberts, Chief Justice of the Supreme Court of
USSC

Steven Mnuchin, USSC Department of the
Treasury

Mike Pompeo, USSC Secretary of State

MG David P Glaser, Provost Marshall

Governor of the CORPORATE Territory

2 MACN-RXxxxxxxxxx_Averment of Jurisdiction — Quo Warranto
Aboriginal and Indigenous Peoples’ Documents: Northwest Amexem / Northwest Africa / North America / ‘The North Gate’/Central
Amexen/Sourthwest Amexem/Adjoining and Americana Islands - The Moroccan Empire - Continental United States; “Temple of the Moon and
Sun’ / ‘Turtle Island’: Non - Domestic, Non ~ Resident, Non ~ Subject:
— Moors / Muurts - Being the Rightful Heirs and Primogeniture Birthright - Inheritors of the Land.
Case 2:19-cv-11205-PDB-SDD ECF No.8 filed 06/26/19 PagelD.98 Page 6 of 6

9. MARSHAL”

=> ILUG VG iyoipy ' 4 10/4 74]
StL wooy “pyg F44?4~>%7 '/N) (8C es

 

   

rw
c
"co! UIAPT BOVO? PQ c&.
TPSNOY S007 S - ‘ 7 4 Ov YL on = @> godt TSN eT ML
Dv @2 ,. ii ‘ys st AN
‘ DO —- oo ISH ST AIL
uo Ww) Oo C/ Gd / c! 93 @ TEL 2'S'1 BT ABIL
ot BS WU aouepsoazy Uy
oo ra onESaWVE WW
a Pled-Bid Se 1€9/)
<2 sdusers o/m sjanseg — UHL

Pied aBersog BunayeW — TZ7d
lenuel fey taut sas

S3LVAS G3.LINN - 843 INOYIIM ‘31LS3NOd-NON

    

(hdwax3 3g024IZ] WqNday UeYrIW yous} sean

       
 

I pag STE MRE EZ MO Aqunay audem
— Sa “ZL Leb ndn -(2°2) ptt Wd Nd peoy sary 977 30 aueD
(ee Aapses.
ee Ue 300 td /ANOUdd — 3XWL Oo onto EToe Aag as0ullig 1x MUIN
BEC pe SS0e esat oo
ex = = = nt
aT eee Te, oo .

LAP feat tla deg Ue dete Male te iat
